      Case 1:19-cv-07276 Document 1 Filed 12/30/19 Page 1 of 8 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
————————————————————————————X
THE ANNUITY, PENSION, WELFARE, TRAINING AND
LABOR MANAGEMENT COOPERATION TRUST FUNDS
OF THE INTERNATIONAL UNION OF OPERATING
ENGINEERS LOCAL 14-14B, AFL-CIO, BY THEIR TRUSTEES
EDWIN L. CHRISTIAN, CHRISTOPHER T. CONFREY, JOHN
CRONIN, JOSEPH BYRNE, KENNETH KLEMENS, JR., JOHN                         COMPLAINT
F. O’HARE, WILLIAM TYSON and MICHAEL SALGO,
and INTERNATIONAL UNION OF OPERATING ENGINEERS                           CV-19-7276
LOCAL 14-14B, AFL-CIO, BY ITS BUSINESS MANAGER
EDWIN L. CHRISTIAN,

                                        Plaintiffs,

               -against-

EP MILLING & SWEEPING CO., INC.,

               Defendant.
————————————————————————————X

       Plaintiffs THE ANNUITY, PENSION, WELFARE, TRAINING and LABOR

MANAGEMENT COOPERATION TRUST FUNDS OF THE INTERNATIONAL UNION OF

OPERATING ENGINEERS LOCAL 14-14B, AFL-CIO (“LOCAL 14 TRUST FUNDS”) and

Plaintiff INTERNATIONAL UNION OF OPERATING ENGINEERS LOCAL 14-14B,

AFL-CIO (“LOCAL 14”), by their attorneys, BRADY McGUIRE & STEINBERG, P.C., for

their Complaint, respectfully allege:

       1.      This is an action arising under the Employee Retirement Income Security Act of

1974, as amended, 29 U.S.C. § 1001 ​et seq.​ (“ERISA”) and Section 301 of the Labor

Management Relations Act of 1947, as amended, 29 U.S.C. § 185 (“LMRA”) to recover annuity,
      Case 1:19-cv-07276 Document 1 Filed 12/30/19 Page 2 of 8 PageID #: 2



voluntary annuity, pension, welfare, training and labor management cooperation trust fund

contributions along with dues assessment and defense fund payments from Defendant EP

MILLING & SWEEPING CO., INC. (“EP MILLING”).

                                  JURISDICTION & VENUE

       2.      The subject matter jurisdiction of this Court is invoked pursuant to Sections 502

and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, along with Section 301(c) of the LMRA, 29

U.S.C. § 185(c).

       3.      Venue is properly laid in the Eastern District of New York pursuant to Section

502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2) and Section 301(a) of the LMRA, 29 U.S.C. §

185(a), in that, Plaintiffs are all administered from offices located at 159-18 Northern Boulevard

in Flushing, County of Queens, State of New York.

                                        THE PARTIES

       4.      Plaintiffs LOCAL 14 TRUST FUNDS are joint trustee funds established by

various trust indentures pursuant to Section 302 of the LMRA, 29 U.S.C. § 186.

       5.      Plaintiffs EDWIN L. CHRISTIAN, CHRISTOPHER T. CONFREY, JOHN

CRONIN, JOSEPH BYRNE, KENNETH KLEMENS, JR., JOHN F. O’HARE, WILLIAM

TYSON and MICHAEL SALGO are Trustees of Plaintiffs LOCAL 14 ANNUITY, PENSION,

WELFARE & TRAINING FUNDS and are “fiduciaries” within the meaning of Section 3(21) of

ERISA, 29 U.S.C. § 1002(21).

       6.      Plaintiffs EDWIN L. CHRISTIAN, CHRISTOPHER T. CONFREY, JOHN

CRONIN, JOSEPH BYRNE, KENNETH KLEMENS, JR., JOHN F. O’HARE, WILLIAM

TYSON and MICHAEL SALGO are Trustees of Plaintiff LOCAL 14 LABOR
        Case 1:19-cv-07276 Document 1 Filed 12/30/19 Page 3 of 8 PageID #: 3



MANAGEMENT COOPERATION TRUST FUND and are “fiduciaries” within the meaning of

Section 501 of the Labor-Management Reporting and Disclosure Act, 29 U.S.C. § 501 and the

common law of trusts.

        7.     Plaintiffs LOCAL 14 ANNUITY and PENSION FUNDS are employee pension

benefit plans within the meaning of Section 3(2) of ERISA, as amended, 29 U.S.C. § 1002(2)

and established for the purpose of providing retirement income to eligible participants.

        8.     Plaintiffs LOCAL 14 WELFARE and TRAINING FUNDS are employee welfare

benefit plans within the meaning of Section 3(1) of ERISA, 29 U.S.C. § 1002(1) and established

for the purpose of providing medical and skill improvement benefits to eligible participants.

        9.     Plaintiffs LOCAL 14 ANNUITY, PENSION, WELFARE & TRAINING FUNDS

constitute multi-employer/employee benefit plans within the meaning of Sections 3(3) and 3(37)

of ERISA, 29 U.S.C. §§ 1002(3) and (37).

        10.    Plaintiff LOCAL 14 LABOR MANAGEMENT COOPERATION TRUST FUND

is a labor management cooperation trust fund as defined under the Labor-Management

Cooperation Act of 1978, 29 U.S.C. § 186(c)(9) and Section 501(c)(5) of the Internal Revenue

Code.

        11.    Plaintiff LOCAL 14 is a labor organization as defined in Section 2 of the LMRA,

29 U.S.C. § 152.

        12.    Plaintiff EDWIN L. CHRISTIAN is the Business Manager and chief executive

officer of Plaintiff LOCAL 14.
      Case 1:19-cv-07276 Document 1 Filed 12/30/19 Page 4 of 8 PageID #: 4



       13.      Upon information and belief, Defendant EP MILLING was and still is a New

York corporation with its principal place of business located at 150 Florida Street, Farmingdale,

New York.

       14.      Upon information and belief, Defendant EP MILLING was and still is a foreign

corporation duly licensed to do business in the State of New York.

       15.      Upon information and belief, Defendant EP MILLING was and still is a foreign

corporation doing business in the State of New York.

       16.      Upon information and belief, Defendant EP MILLING is an employer within the

meaning of Section 3(5) of ERISA, 29 U.S.C. § 1002(5) and Section 301 of the LMRA, 29

U.S.C. § 185.

                              BACKGROUND INFORMATION

       17.      At all times relevant hereto, Plaintiff LOCAL 14 and Defendant EP MILLING

have been parties to a collective bargaining agreement and Defendant EP MILLING agreed to be

bound by the terms and conditions thereof (hereafter referred to as the “Collective Bargaining

Agreement”).

       18.      Pursuant to the terms of the Collective Bargaining Agreement, Defendant EP

MILLING is obligated to remit, at specified rates, annuity, voluntary annuity, pension, welfare,

training and labor management cooperation trust fund contributions along with dues assessment

and defense fund payments based upon each regular or straight and double time hour of work

performed by those employees covered by the Collective Bargaining Agreement.
      Case 1:19-cv-07276 Document 1 Filed 12/30/19 Page 5 of 8 PageID #: 5



       19.       Pursuant to the terms of the Collective Bargaining Agreement, all such

contributions and payments as identified in paragraph 18, above, are required to be remitted

through the purchase of stamps from the Fund Office for Plaintiffs LOCAL 14 TRUST FUNDS.

                       AS AND FOR A FIRST CAUSE OF ACTION
                 (BREACH OF COLLECTIVE BARGAINING AGREEMENT)

       20.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 19 inclusive with the same force and effect as though more fully set forth at

length herein.

       21.       In accordance with the underlying Collective Bargaining Agreement and the Trust

Agreements establishing Plaintiffs LOCAL 14 TRUST FUNDS, Defendant EP MILLING

consented to the performance of an audit of its books and records to determine whether said

Defendant had made all of the required contribution payments to Plaintiffs LOCAL 14 TRUST

FUNDS and Plaintiff LOCAL 14 in accordance with the Collective Bargaining Agreement for

the period of July 1, 2015 through June 30, 2019.

       22.       That on or about December 9, 2019, the results of said audit were detailed by the

auditor for Plaintiffs which determined that Defendant EP MILLING had failed to provide the

contractually required annuity, voluntary annuity, pension, welfare and training fund

contributions with interest, labor management cooperation trust fund contributions, dues

assessment and defense fund payments for the period of July 1, 2015 through June 30, 2019 in

the amount of $16,110.00.

       23.       Defendant EP MILLING has failed to pay any portion of the outstanding amount

owed in annuity, voluntary annuity, pension, welfare and training contributions with interest

totaling $15,149.96.
      Case 1:19-cv-07276 Document 1 Filed 12/30/19 Page 6 of 8 PageID #: 6



       24.       Defendant EP MILLING has failed to pay any portion of the outstanding amount

owed in dues assessment, defense fund and labor management cooperation trust fund payments

totaling $960.04.

       25.       Accordingly, as a direct and proximate result of the defaults, omissions and

breaches of the Collective Bargaining Agreement by Defendant EP MILLING, said Defendant is

liable to Plaintiffs LOCAL 14 TRUST FUNDS and Plaintiff LOCAL 14, collectively, in the

amount of $16,110.00.

                        AS AND FOR A SECOND CAUSE OF ACTION
                           (BREACH OF ERISA OBLIGATIONS)

       26.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 25 inclusive with the same force and effect as though more fully set forth at

length herein.

       27.       The failure of Defendant EP MILLING to make the required annuity, voluntary

annuity, pension, welfare and training contribution payments to Plaintiffs LOCAL 14

ANNUITY, PENSION, WELFARE & TRAINING FUNDS for the period audited of July 1,

2015 through June 30, 2019 in the amount of $15,149.96 is a violation of Section 515 of ERISA,

29 U.S.C. § 1145 which requires that employers pay fringe benefit contributions in accordance

with the terms and conditions of the applicable collective bargaining agreement.

       28.       Defendant EP MILLING remains delinquent in making the proper contribution

payments and has failed to pay any portion of the outstanding contributions owed to Plaintiffs

LOCAL 14 ANNUITY, PENSION, WELFARE & TRAINING FUNDS as detailed above.

       29.       Section 502 of ERISA, 29 U.S.C. § 1132 provides that upon a finding of an

employer’s violation of Section 515 of ERISA, 29 U.S.C. § 1145, the Court shall award to the
      Case 1:19-cv-07276 Document 1 Filed 12/30/19 Page 7 of 8 PageID #: 7



Plaintiff Trust Funds: (a) the amount owed in unpaid fringe benefit contributions; together with

(b) interest on the unpaid contributions computed at the rate provided for under the Plaintiff

Trust Fund’s Plan, or if none, at the rate set forth in the United States Internal Revenue Code at

26 U.S.C. § 6621; (c) statutory damages; (d) reasonable attorneys’ fees; (e) auditor’s fees, if any;

and (f) the costs and disbursements of the action.

       30.     Accordingly, as a direct and proximate result of the breach of the Collective

Bargaining Agreement by Defendant EP MILLING and as a result thereof having violated

Section 515 of ERISA, 29 U.S.C. § 1145, said Defendant is liable to Plaintiffs LOCAL 14

ANNUITY, PENSION, WELFARE & TRAINING FUNDS in the amount of $15,149.96,

together with accumulated interest on the unpaid and/or untimely paid principal amount due and

owing, statutory damages, reasonable attorneys’ fees as well as the costs and disbursements

incurred in this action pursuant to Section 502 of ERISA, 29 U.S.C. § 1132.

       WHEREFORE​, Plaintiffs LOCAL 14 TRUST FUNDS and Plaintiff LOCAL 14

demand judgment on the First Cause of Action as against Defendant EP MILLING &

SWEEPING CO., INC., in the amount of annuity, voluntary annuity, pension, welfare and

training contributions with interest along with labor management cooperation trust fund

contributions, dues assessment and defense fund payments due and owing totaling $16,110.00,

together with prejudgment interest thereon.

       WHEREFORE​, Plaintiffs LOCAL 14 ANNUITY, PENSION, WELFARE &

TRAINING FUNDS demand judgment on the Second Cause of Action as against Defendant EP

MILLING & SWEEPING CO., INC., in the amount of annuity, voluntary annuity, pension,
        Case 1:19-cv-07276 Document 1 Filed 12/30/19 Page 8 of 8 PageID #: 8



welfare and training contributions with interest due and owing totaling $15,149.96, together

with:


   1. Prejudgment interest, computed at the plan rate or the applicable United States Treasury
      rate from the date on which the first payment was due on the total amount owed by
      Defendant, in accordance with Section 502(g)(2)(B) of ERISA, 29 U.S.C. §
      1132(g)(2)(B);

   2. Statutory damages in accordance with Section 502(g)(2)(C) of ERISA, 29 U.S.C. §
      1132(g)(2)(C);

   3. Attorneys’ fees, costs and disbursements in accordance with Section 502(g)(2)(D) of
      ERISA, 29 U.S.C. § 1132(g)(2)(D); and

   4. Such other and further relief as the Court may deem just and proper in accordance with
      Section 502(g)(2)(E) of ERISA, 29 U.S.C. § 1132(g)(2)(E).

Dated: Tarrytown, New York
       December 30, 2019

                                             Respectfully submitted,

                                             BRADY McGUIRE & STEINBERG, P.C.

                                     By:     /s/ James M. Steinberg
                                             __________________________________
                                             James M. Steinberg, Esq.
                                             Attorneys for Plaintiffs ​I.U.O.E. Local 14-14B
                                             Trust Funds a​ nd ​I.U.O.E. Local 14-14B
                                             303 South Broadway, Suite 234
                                             Tarrytown, New York 10591
                                             (914) 478-4293
